Exhibit 10.5


SECOND AMENDMENT TO THE
LUTHER BURBANK SAVINGS
SALARY CONTINUATION AGREEMENT


THIS SECOND AMENDMENT is adopted this 30th day of November 2018, by and between
LUTHER BURBANK SAVINGS, a California corporation, (the “Bank”) and LAURA
TARANTINO (the “Executive”).
    
WHEREAS, the Bank and the Executive executed the Salary Continuation Agreement
effective as of April 25, 2006 (the “Agreement”).


WHEREAS, the Bank and the Executive executed the First Amendment to the Luther
Burbank Savings Salary Continuation Agreement effective as of December 5, 2008
(the “First Amendment”).


WHEREAS, the undersigned hereby amend the Agreement for the purpose of allowing
the Executive the opportunity to fully vest in his Normal Retirement Benefit
given the Executive’s years of service with Bank.


NOW THEREFORE, the following changes shall be made to the Agreement:


Sections 1.8, 1.17, 2.2.1 of the Agreement shall be deleted in its entirety and
replaced by the following:
1.8    “Early Involuntary Termination” means, before Normal Retirement Age, the
Executive terminates employment for Good Reason or the Bank terminates the
Executive’s employment without Cause.


1.17     “Termination for Cause” means termination as a result of (i) engaging
in conduct which is demonstrably and materially injurious to the Bank or any
affiliate, or that materially harms the reputation, good will, or business of
the Bank or any affiliate; (ii) being convicted of, or entering a plea of guilty
or nolo contedere (or similar plea), to a criminal offense involving dishonesty,
breach of trust, fraud, or moral turpitude; (iii) the suspension, removal or
prohibition from participating in the conduct of the Bank’s affairs by an order
issued under the Federal Deposit Insurance Act or any comparable provision of
federal or state law; (iv) having been found liable in any Securities and
Exchange Commission or other civil or criminal securities law action or any
cease and desist order applicable to Executive is entered (regardless of whether
or not Executive admits or denies liability); (v) gross negligence,
insubordination, or material violation of any duty of loyalty or other fiduciary
duty to the Company or any other material misconduct on Executive’s part; (vi)
the willful refusal or negligent failure to perform assigned duties; (vii)
having used or disclosed, without authorization, confidential or proprietary
information of the Company and its Affiliates; (viii) having breached any
written agreement with the Company not to disclose any information pertaining to
the Company or its Affiliates or their customers, suppliers and businesses; (ix)
having breached any agreement relating to non-solicitation, non-competition, or
the ownership or protection of the intellectual property of the Company or its
Affiliates; (x) having materially breached any applicable federal, state or
local laws or regulations governing Executive’s duties with the Company or any
of the Company’s material policies applicable to Executive, whether currently in
effect or later adopted; or (xi) Executive has failed to perform or habitually
neglected Executive’s duties after written notice thereof to Executive and a
thirty (30) day cure period.


2.2.1    Amount of Benefit. The annual benefit following Early Involuntary
Termination is eighty percent (80%) of Compensation notwithstanding vesting, and
the annual benefit following Early Voluntary Termination is the portion of the
Normal Retirement Benefit described in Section 2.1.1 that is vested at the time
of the Early Voluntary Termination.




1



--------------------------------------------------------------------------------




Sections 1.19 and 1.20 below are added to Article 1 of the Agreement.
1.19     “Employment Agreement” means that Employment Agreement between Luther
Burbank Corporation, the Bank holding company, and Executive effective January
2, 2019, as then in effect or any employment agreement subsequently in effect
between the parties.
1.20    “Good Reason” means the Executive resigns as a result of the occurrence
of one or more of the following events: (i) a significant material detrimental
change in Executive’s position or responsibilities, including a material change
in duties that represents a substantial reduction in the position or
responsibilities in effect immediately prior thereto; the assignment to
Executive of any significant duties or responsibilities that are materially
inconsistent with such position; except in connection with termination of
Executive’s employment for Cause, as a result of Executive’s total disability or
death, or by Executive other than for Good Reason; (ii) a material reduction in
Executive’s Base Salary or Target Bonus (as defined in the Employment Agreement)
other than in connection with a general reduction in wages for all senior
executive employees of the Bank; (iii) any material breach by the Bank or its
affiliates of its obligations to Executive under this Agreement or the
Employment Agreement; or, (iv) the Bank requiring Executive (without Executive’s
consent) to be based at any place outside of a fifty (50) mile radius of Santa
Rosa, California, except for reasonably required travel on the Company’s
business.
Notwithstanding the foregoing, Executive will not be treated as having resigned
for Good Reason unless Executive notifies the Bank in writing of the event
constituting Good Reason not more than thirty (30) days after Executive knows,
or with the exercise of reasonable diligence would have known, of the occurrence
of such event, the Bank fails within thirty (30) days after receipt of such
notice to cure such event and return Executive to the position Executive would
have been in had the event not occurred, and Executive resigns after the end of
such thirty (30) day cure period, but in no event more than two (2) years after
the occurrence of the event; provided, however, that in no event will
Executive’s failure to notify the Bank of the occurrence of any event
constituting Good Reason, or to resign as a result of such event, in either case
within the applicable time period, be construed as consent to the occurrence of
future events, whether or not similar to the initial occurrence.




IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this
Second Amendment.


Executive
 
 
LUTHER BURBANK SAVINGS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By ________________________
LAURA TARANTINO
 
 
Title _______________________







2

